USCA11 Case: 22-10970      Date Filed: 11/16/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10970
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JULIO ROLON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:09-cr-20710-JAL-2
                   ____________________
USCA11 Case: 22-10970             Date Filed: 11/16/2022         Page: 2 of 8




2                          Opinion of the Court                      22-10970


Before WILSON, BRANCH, and LUCK, Circuit Judges.
PER CURIAM:
       Julio Rolon, proceeding pro se, appeals the denial of his
motion for appointment of counsel and motion for compassionate
release under 18 U.S.C. § 3582(c)(1)(A). 1 He argues that the district
court abused its discretion in failing to appoint counsel to represent
him, as counsel would have been able to obtain necessary medical
records to support his claim. He also argues that the district court
erred in denying his motion for compassionate release for various
reasons. The government, in turn, moves for summary affirmance
and a stay of the briefing schedule.
       Summary disposition is appropriate where “the position of
one of the parties is clearly right as a matter of law so that there can
be no substantial question as to the outcome of the case, or where,




1
   Rolon is serving multiple terms of life imprisonment following his
convictions for (1) conspiracy to possess with intent to distribute five
kilograms or more of a mixture containing a detectable amount of cocaine; (2)
attempt to possess with intent to distribute five kilograms or more of a mixture
containing a detectable amount of cocaine; (3) conspiracy to commit Hobbs
Act robbery; (4) attempted Hobbs Act robbery; (5) conspiracy to use, carry, or
possess a firearm during and in relation to a crime of violence or drug-
trafficking crime; (6) using and carrying a firearm during and in relation to a
drug-trafficking crime; and (7) possession of a firearm by a convicted felon.
USCA11 Case: 22-10970            Date Filed: 11/16/2022        Page: 3 of 8




22-10970                  Opinion of the Court                              3

as is more frequently the case, the appeal is frivolous.” Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). 2
        As an initial matter, the district court did not abuse its
discretion in denying Rolon’s motion for appointment of counsel.3
There is no constitutional or statutory right to counsel in
§ 3582(c)(2) proceedings. United States v. Webb, 565 F.3d 789,
794–95 (11th Cir. 2009). As a result, “the decision to appoint an
attorney is left to the discretion of the district court.” Id. The
district court concluded that Rolon was capable of requesting
compassionate release without the assistance of counsel and that
he had not shown that the interests of justice required appointment
of counsel in this case. We agree. The only basis for appointment
of counsel that Rolon asserted in his motion was his pro se status
and that he was “not versed in the complexities of the law,” but pro
se status alone and lack of legal knowledge does not establish that
appointment of counsel is necessary. Rather, appointment of
counsel in this context is “a privilege justified only by exceptional
circumstances, such as the presence of facts and legal issues so
novel or complex as to require the assistance of a trained

2
 Decisions decided by the former Fifth Circuit before October 1, 1981, are
binding precedent. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir.
1981) (en banc).
3
  We review a district court’s denial of a motion for appointment of counsel
for an abuse of discretion. See United States v. Webb, 565 F.3d 789, 793 (11th
Cir. 2009).
USCA11 Case: 22-10970            Date Filed: 11/16/2022        Page: 4 of 8




4                         Opinion of the Court                     22-10970

practitioner.” Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993)
(quotation omitted). Such circumstances are not present in this
case. Accordingly, the district court did not abuse its discretion in
denying appointment of counsel.
      As to Rolon’s motion for compassionate release, generally,
a court “may not modify a term of imprisonment once it has been
imposed.” 18 U.S.C. § 3582(c). Section 3582(c)(1)(A), however,
provides the following limited exception:
       the court, upon motion of the Director of the [BOP],
       or upon motion of the defendant after the defendant
       has fully exhausted all administrative rights . . . may
       reduce the term of imprisonment . . ., after
       considering the factors set forth in section 3553(a) to
       the extent that they are applicable, if it finds that . . .
       extraordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent
       with applicable policy statements issued by the
       Sentencing Commission.

Id. § 3582(c)(1)(A). 4 Thus, under § 3582(c)(1)(A), the district court
may reduce a movant’s imprisonment term if: (1) there are
“extraordinary and compelling reasons” for doing so,


4
 We review de novo whether a defendant is eligible for an 18 U.S.C. § 3582(c)
sentence reduction. United States v. Bryant, 996 F.3d 1243, 1251 (11th Cir.
2021). We review the district court’s denial of a compassionate release motion
for abuse of discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir.
2021).
USCA11 Case: 22-10970         Date Filed: 11/16/2022    Page: 5 of 8




22-10970               Opinion of the Court                         5

(2) the factors listed in 18 U.S.C. § 3553(a) favor doing so, and
(3) doing so is consistent with the policy statements in U.S.S.G.
§ 1B1.13. United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir.
2021) (quotation omitted). If the district court finds against the
movant on any one of these requirements, it cannot grant relief,
and need not analyze the other requirements. United States v.
Giron, 15 F.4th 1343, 1347–48 (11th Cir. 2021); Tinker, 14 F.4th at
1237–38 (explaining that “nothing on the face of 18 U.S.C.
§ 3582(c)(1)(A) requires a court to conduct the compassionate-
release analysis in any particular order”).
        The Sentencing Commission defines “extraordinary and
compelling reasons” for purposes of § 3582(c)(1)(A) in Application
Note 1 to U.S.S.G. § 1B1.13. Pursuant to this definition, there are
four circumstances under which “extraordinary and compelling
reasons exist”: (A) the defendant suffers from (i) “a terminal
illness,” or (ii) a permanent health condition “that substantially
diminishes the ability of the defendant to provide self-care within
the environment of a correctional facility from which he or she is
not expected to recover”; (B) the defendant is “at least 65 years
old,” “is experiencing a serious [age-related] deterioration in
physical or mental health,” and “has served at least 10 years or 75
percent of his or her term of imprisonment, whichever is less”;
(C) the defendant’s assistance is needed in caring for the
defendant’s minor child, spouse, or registered partner due to
(i) “[t]he death or incapacitation of the caregiver of the defendant’s
minor child or minor children” or (ii) “[t]he incapacitation of the
USCA11 Case: 22-10970            Date Filed: 11/16/2022         Page: 6 of 8




6                         Opinion of the Court                      22-10970

defendant’s spouse or registered partner”; and (D) there exist
“other” extraordinary and compelling reasons “[a]s determined by
the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13 cmt. (n.1
(A)–(D)).
        In Bryant, we held that “district courts are bound by the
Commission’s definition of ‘extraordinary and compelling reasons’
found in [§] 1B1.13.” 996 F.3d at 1262. Furthermore, we held that
although the catchall “other” extraordinary and compelling
reasons provision set forth in Application Note 1(D) gives
discretion to the Director of the BOP to identify other qualifying
reasons, it “does not grant discretion to courts to develop ‘other
reasons’ that might justify a reduction in a defendant’s sentence.”
Id. at 1248, 1263–1265.
        Here, the district court did not err in denying Rolon’s
motion for compassionate release. In his motion, Rolon argued
that his sentence should be reduced to time served because he “is
chronically ill from various illnesses that cannot be properly treated
or care[d] for amid the Covid-19/Delta variant in a prison setting.”
He did not state what his various illnesses were 5 or assert that any
of the illnesses were terminal or otherwise substantially diminished
his ability to provide self-care. Instead, he discussed risks associated


5 Although Rolon did not state in his complaint what his illnesses were, we
note that he attached to his complaint his administrative application to prison
authorities for a reduction in sentence, in which he asserted that he suffered
from asthma, diabetes, and obesity.
USCA11 Case: 22-10970             Date Filed: 11/16/2022         Page: 7 of 8




22-10970                   Opinion of the Court                               7

with the Covid-19 pandemic at great length. Thus, the district
court did not err in concluding that Rolon failed to demonstrate
extraordinary and compelling reasons as defined in U.S.S.G.
§ 1B1.13, Application Note 1. See Bryant, 996 F.3d at 1262
(“[D]istrict courts are bound by the Commission’s definition of
‘extraordinary and compelling reasons’ found in [§] 1B1.13.”).
        Regardless, even assuming that Rolon established
extraordinary and compelling reasons for a sentence reduction, the
district court did not abuse its discretion in denying the motion
because a sentence reduction would be inappropriate in light of the
§ 3553(a) factors. As the district court noted, “the nature and
circumstances of [the] offense [were] very serious”6 and Rolon had
a lengthy and violent criminal history.7 We agree that those




6 Rolon and his codefendants planned to impersonate police officers and
federal agents in order to steal 25 kilograms of cocaine using multiple firearms
and other weapons.
7 Rolon had prior Florida convictions for aggravated battery, robbery with a
deadly weapon, grand theft in the third degree (motor vehicle), possession of
burglary tools, aggravated assault with a deadly weapon, attempted second-
degree murder, possession of a firearm during the commission of a felony,
possession of a firearm by a convicted felon, attempted first-degree murder,
attempted kidnapping with a weapon, shooting into an occupied vehicle,
unlawful possession of a firearm while engaged in a criminal offense, and
aggravated battery with a deadly weapon. United States v. Rolon, 445 F. App’x
314, 318 (11th Cir. 2011).
USCA11 Case: 22-10970            Date Filed: 11/16/2022       Page: 8 of 8




8                         Opinion of the Court                    22-10970

factors weighed against a sentence reduction. 8 Lastly, a sentence
reduction would have been inconsistent with § 1B1.13’s policy
statement based on the district court’s determination that Rolon
remained a danger to society—which was reasonable given his
criminal history. See U.S.S.G. § 1B1.13(2) (providing that to be
eligible for a reduction under § 3582(c)(1)(A), the court must
determine that “[t]he defendant is not a danger to the safety of any
other person or to the community”); Tinker, 14 F.4th at 1237
(explaining that district courts may not reduce a sentence unless
the reduction would be consistent with U.S.S.G. 1B1.13’s policy
statement).
       Accordingly, because the government’s position is clearly
correct as a matter of law, we GRANT the government’s motion
for summary affirmance and DENY as moot its motion to stay the
briefing schedule.




8 To the extent Rolon quarrels with how the district court weighed the
relevant factors, the weight to be accorded any given § 3553(a) factor is a
matter “committed to the sound discretion of the district court.” See Tinker,
14 F.4th at 1241 (quotation omitted).